Title: From George Washington to Lieutenant General Rochambeau, 8 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head Quarters near Orange Town 8th Augt 1780
					
					I have been honored with your Excellency’s favor of the 5th. The return of the enemy has been confirmed by my letters previous to this. Had they gone forward, your Excellency’s arrangements promised every thing favorable.
					I flatter myself the account you have transmitted respecting the second division will prove authentic: I think with your Excellency, that under present circumstances, the information should be with held from the enemy. With the utmost esteem and consideration, I have the honor to be Your Excellency’s Most Obt servt
					
						Go: Washington
					
				